Citation Nr: 0406779	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-05 515	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
based on treatment at a Department of Veterans Affairs 
medical facility on December 12 and December 13, 1986.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1955 to 
September 1958 and from October 1958 to October 1965.  He 
died in December 1986.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal in part from an August 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The RO has also developed and certified an appeal to 
the Board arising from the RO's September 2003 denial of DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

The Board finds that the adjudication of the claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and 
the processing of the appeal as to this issue did not conform 
to the applicable statutory and regulatory procedures.  
According to the record, the RO interpreted allegations made 
by the appellant in an August 2003 letter as a request for 
§ 1151 benefits.  In a later communication, the appellant 
maintained that the VA Medical Center in Loma Linda, 
California, had provided the veteran inadequate care on 
December 12 and December 13, 1986, just before his death.  
The RO did not conduct evidentiary development (to include 
obtaining records for the medical facility involved) or 
prepare a rating decision as to this issue but instead mailed 
a supplemental statement of the case dated in September 2003 
that contained the initial notice to the appellant of the 
denial of the § 1151 claim.  

Under the law, an appeal is initiated by the filing of a 
notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2003).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  

Although the appellant was not given a separate notice of her 
procedural and appellate rights as to the § 1151 issue, the 
Board believes that a VA Form 646 from the appellant's 
representative received later in September 2003 listing the 
matter as an issue on appeal may be accepted as a notice of 
disagreement with that denial.  No substantive appeal as to 
this issue is of record.  However, the United States Court of 
Appeals for Veterans Claims (CAVC) has held that the Board 
may waive the timely filing of a substantive appeal.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996).  In accordance with the 
holding in Beyrle, and in the absence of proper VA notice to 
the appellant of the applicable filing requirements, the 
Board waives the filing of a timely substantive appeal as to 
the § 1151 claim.  

The appeal as to the issue of entitlement to service 
connection for the cause of the veteran's death and the issue 
of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  

A decision on the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 will be deferred pending the 
completion of the requested development as to the remanded 
issues.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the appellant in March 
2001 which satisfies the notice requirements of Quartuccio, 
supra. as to the issue of entitlement to service connection 
for the cause of the veteran's death.  A VCAA notice letter 
has not been provided as to the other issues.  

According to the official certificate of death, the veteran 
died in December 1986 as a result of cardiac arrest due to 
underlying coronary artery disease of years duration.  The 
veteran did not establish service connection for coronary 
artery disease during his lifetime.  Service connection was 
in effect for schizophrenia, which was rated totally 
disabling from October 1982.  

The earliest documentation of organic heart disease in the 
current record dates from February 1986, when the veteran was 
hospitalized at a VA hospital for an anteroseptal myocardial 
infarction.  Hypertension was also diagnosed at that time.  
The term "hypertension" refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  A borderline blood pressure reading of 
140/82 was recorded in service in January 1964 and no 
subsequent normal readings were recorded in service.  

The Board believes that additional development should be 
undertaken to ascertain whether hypertension had its onset 
during service or was related to the borderline reading in 
January 1964.  It is relevant in this regard that a 
borderline hypertensive reading of 130/90 was reported at the 
veteran's initial VA examination in March 1967 and that in 
September 1972 the veteran identified hypertension as one of 
the conditions that rendered him unemployable.  

The additional development should include an attempt to 
obtain medical records documenting the clinical course of the 
veteran's hypertension after his separation from service, 
with particular attention to records containing recorded 
blood pressure readings during the years immediately after 
separation.  Furthermore, the present record contains no 
opinion as to whether the veteran's postservice 
cardiovascular disease, including hypertension, was related 
to the in-service elevated blood pressure reading.  A 
determination as to whether postservice disability is related 
to service is central to adjudicating a service connection 
claim, including a claim for service connection for the cause 
of death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Fulfillment of the duty to assist includes conducting an 
examination, including, where necessary, procurement of a 
medical opinion.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993).  



With respect to the claim for service-connected death 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
the evidence necessary for proper adjudication of the claim 
consists of the complete hospital file associated with the 
veteran's reported attempt to receive treatment from the VA 
Medical Center in Loma Linda, California, on December 12 or 
December 13, 1986.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should all records 
associated with the veteran's reports 
visit to the VA Medical Center in Loma 
Linda, California, on December 12 and 
December 13, 1986, to include any 
available treatment records.  

4.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for high blood pressure 
throughout the period between his 
discharge from service and the date of 
his death, particularly during the 
earliest years after service.  Any 
medical record containing a recorded 
blood pressure reading should be 
obtained.  The appellant should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  Thereafter, VBA AMC should arrange 
for a special VA review of the 
evidentiary record by a cardiologist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
an opinion as to whether there is a 
medical relationship between the 
veteran's postservice cardiovascular 
disease and his military service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the medical review.  

It is requested that the examiner address 
the following medical issues:


(a)  Viewed in the context of 
the entire record, did the 
elevated blood pressure 
readings recorded in service 
constitute the initial 
manifestation of chronic 
hypertension?  

(b) Is it at least as likely 
as not that the veteran's 
coronary artery disease was 
related to hypertension which 
originated coincident with 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  



In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for the cause of death 
and entitlement to DIC pursuant to the 
criteria of 38 U.S.C.A. § 1318 and 
38 U.S.C.A. § 1151.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



